Exhibit 10.1
2010/ March/ 31



 
Loan Agreement(Copy)
To: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

             
 
  Address   Kyobashi 1-1-5, Chuo-ku, Tokyo, Japan    
 
  Debtor   Calgon Mitsubishi Chemical Corporation    
 
           
 
  Address   400 Calgon Carbon Drive, Pittsburgh, PA 15230 U.S.A.    
 
  Joint Guarantor   Calgon Carbon Corporation    
 
           
 
  Address        
 
  Joint Guarantor        
 
     
 
   

The debtor hereby executes this Loan Agreement set forth with your bank, based
on the acknowledgement of each provision of the Agreement on Bank Transactions
which the debtor separately tendered to your bank.
Article 1 (Loan)
     The debtor has been provided with a loan for which details are as follows:
(IMAGE) [l39324l3932401.gif]

 



--------------------------------------------------------------------------------



 



Article 2 (Partial Accelerated Repayment)

      In the event that the Debtor executes a partial accelerated repayment,
unless otherwise requested, the Debtor shall continue to make the subsequent
repayment pursuant to the schedule provided in the preceding article, and the
final repayment date shall be made earlier.

Article 3 (Tender of or Omission to Tender Promissory Note)

  (i)   The debtor will tender to your Bank a promissory note in the amount, and
with a due date designated by your Bank for the money borrowed under Article 1,
and will keep renewing such promissory note in the same manner as described
above until the final repayment date.     (ii)   The debtor may omit to tender
such promissory note to your Bank as specified in the preceding paragraph, if so
approved by your Bank, provided, however, that the debtor shall immediately
tender such promissory note to your Bank in performing the provision of the
preceding paragraph if so demanded by your Bank in later days.

Article 4 (Withdrawal of Principal and/or Interest from Deposit Account)

  (A)   With regard to the principals payable by the Debtor, your Bank may debit
from the deposit account for repayment specified in Article 1-7 such amount
payable by the debtor and appropriate it to such principal repayment on the
contracted repayment date.

  (i)   Notwithstanding any provisions specified in the rules for current
deposit, ordinary deposit, multi-purpose deposit accounts, the submission of
checks, passbook and withdrawal slip for ordinary deposit and multi-purpose
deposit accounts may be omitted.     (ii)   If the outstanding balance in the
deposit account for repayment fall short of the amount to be repaid on the
repayment date, your Bank may, at any time, handle the repayment process in the
same manner, when the balance subsequently reaches the amount to be repaid.

  (B)   Your Bank may debit from the account for repayment any amount payable by
the debtor, including interests, damages or other fees related to this loan,
mutatis mutandis to this Article 4-(A).     (C)   The debtor will follow your
Bank’s instructions if methods specified in this Article 4-(A) or (B) are not
adopted.

Article 5 (Burden of Expenses)

      The debtor will bear any and all expenses incurred in relation to the
preparation of this Certificate and certificate specified in Article 7, disposal
of collaterals, and this Agreement.

Article 6 (Guaranty)

  (i)   The guarantor shall owe obligations on guarantees jointly and severally
with the debtor for any and all obligations owed by the debtor under this
Agreement, and, in the performance thereof, shall abide by each provisions of
the Agreement on Bank Transactions separately tendered by the debtor to your
Bank and this Agreement.     (ii)   The guarantor shall not claim immunity
against changes or cancellation of collaterals or other guarantees made by your
Bank at your Bank’s own convenience.     (iii)   The guarantor shall not offset
any debts with deposits or any other credits the debtor has against your Bank.  
  (iv)   The guarantor shall not exercise its rights obtained from your Bank in
subrogation by performing obligations on guarantees if transactions between the
debtor and your Bank continue without consent of your Bank. If your Bank so
demands, the guarantor shall assign its rights or ranks to your Bank without any
consideration thereof.     (v)   If the guarantor tenders or may tender in
future guarantees on obligations owed by the debtor other than this guarantee,
total amount of guarantees shall be an aggregate amount of these guarantees,
unless otherwise specifically agreed, and other guarantees shall not be affected
by this guarantee.

Article 7 (Documentation of Notary Deeds)

      If/When requested by the Bank, the Obligor and the Guarantor shall
immediately carry out necessary procedures for documenting Notary Deeds which
bear the cognovit for forcible execution, concerning obligations under this
Agreement.

Article 8 (Change of Interest Rate)

      If/When a change in financial conditions or other resonable event has
occurred, the Bank or the Obligor is entitled to request the other party to
change the Interest Rate specified in Article 1-3 to a rate equivalent to the
generally applicable rate level.

(Seal)   (Special Provision) (if any)

(Reference)

             
Irrespective of regular year or leap year, interest shall be calculated using a
formula shown on the right.
  Principal (unit of calc. of int.: ¥ 100) ´ days ´ annual rate
365  
=   Interest (rounding down
less than ¥ 1)

     
Calgon Mitsubishi Chemical Corporation
  The Bank of Tokyo-Mitsubishi UFJ, Ltd.
/s/ Mr. Hidenori Inami
  /s/ Mr. Takaya Matsumoto
Representative Director
  Branch Manager  
Calgon Carbon Corporation
   
/s/ Leroy M. Ball
   
Senior Vice President and Chief Financial Officer
   



 



--------------------------------------------------------------------------------



 



The English translation of this Loan Agreement is prepared solely for the
purpose of convenience, and is superseded by the Japanese text. All questions
that may arise within or without courts of law in regard to the meaning of the
words, provisions, and stipulations of the following agreement shall be decided
in accordance with the Japanese agreement.

 